DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims recite replacing drums and claims do not recite replacing and drums.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
However if allowable subject matter is agreed upon and placed into these claims, the examiner would rejoin these claims with allowable subject matter place into these method claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cielker 5649674.
Cielker discloses the claimed invention as recited in the claim shown below:

1. (Currently Amended) A fish tape tool comprising:

a housing 11including a base 17 and a cover 14&13;

a chamber 24 defined in the housing between the base and the cover;

a drum (2 is disclosed as several drums)configured to be inserted into the chamber of the housing, the drum containing a fish tape, the drum rotatable relative to the housing to dispense or retract the fish tape from the housing,

wherein the drum is one of a plurality of drums that are insertable into and removable from the chamber of the housing, each drum containing a different type of fish tape; and

wherein the drum is configured to be manually rotated relative to the housing to dispense or retract the fish tape.

2. (Cancelled)



4. (Original) The fish tape tool of claim 1, wherein the housing has an exit 6 for the fish tape to move through in response to the drum rotating relative to the housing.

5. (Original) The fish tape tool of claim 1, wherein the housing includes a grip portion 15.

6. (Original) The fish tape tool of claim 1, wherein the drum includes two clamshells with the fish tape contained between the two clamshells. See Fig.8 and (9)   It is to be understood that several storage drums 2 are provided of the generally same size and shape as that illustrated, but each includes a different elastic member or snake 7 so that depending upon the particular task at hand, a particular storage drum 2 and its associated elastic member 7 is selected and seated within the opening 24 of the housing 1 with, of course, the end thereof in the slot 6 with the screw connection 10 externally of the latter (FIG. 1). With the bushes 22, 28 and 33, 37 in generally nested telescopic relationship, the crank arm 4 is pushed downwardly until the projections 27 engage beneath the bush 28 generally in an area of the wall 50 (FIGS. 7 and 8). Drum exchanges are performed by simply 

7. (Cancelled) 



10. (Original) The fish tape tool of claim 1, wherein one of the different types of fish tape is steel.

11. (Previously Presented) The fish tape tool of claim 1, wherein one of the different types of fish tape is conductive.

12. (Previously Presented) The fish tape tool of claim 1, wherein one of the different types of fish tape is non-conductive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cielker 5649674 in view of Atencio 6722603.
Cieker discloses the claimed invention except for a cover which is moveable.
Atencio discloses a fish tape tool have a housing  with a base 50, removeable cover 40, a chamber 20,  and drum 20 which would be an obvious modification of the Cieker device which provides an alternative for a cover one skilled art that yield predictable results. 19. (Original) The fish tape tool of claim 18, further comprising a securing member to secure the first clamshell to the second clamshell in the closed position.

14. Regarding claim 13, as seen in figs 1-3, Atencio (‘603) discloses a fish tape assembly

a fish tape tool 10 (figs1-3, col.3 lines14-15) including a housing 40,50 (col.3 line17)
including a first clamshell 40 (col.3 line17) and a second clamshell 50 (col.3 line17), and a
chamber (fig3, col.3 lines17-18, a chamber where an element 20 is being received within; “a first
cover 40 and a second cover 50 surrounding the hub member 20”) defined in the housing 40,50
between the first clamshell 40 and the second clamshell 50 (fig3);
a drum 20 (col.3 lines15-16) configured to be inserted into the chamber of the housing
40,50 (col.3 lines1 7-18, figs1-3), the drum 20 containing a fish tape 24 (col.3 lines16-17),

wherein when the drum 20 is in the chamber of the housing 40,50 and the drum 20 is rotated in a first rotational direction relative to the housing 40,50 (col.3 lines19-21, 26-28; fig4), the fish tape 24 is dispensed from the housing 40,50 (fig4),

wherein when the drum 20 is in the chamber of the housing 40,50 and the drum 20 is rotated in a second rotational direction relative to the housing 40,50, the fish tape 24 is retracted into the housing 40,50 (fig5), the second rotational direction being opposite from the first rotational direction (col.3 line20; figs4-5, col.2 lines59-63).



Cielker (674) teaches a use of a plurality of drums 2 (col.5 lines45-50) that are insertable into and removable from a fish tape tool (fig1, col.5 lines49-50), each drum 2 containing a different type of fish tape (col.5 lines45-50) so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish tape tool (col.5 lines47-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use a plurality of insertable and removable drums with different types of fish tapes, as taught by Cielker, so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish tape tool (col.5 lines47-50).

Atencio as modified by Cielker teaches a use of the second drum which is used in a same way as the first drum. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would understand and configure the second drum to be rotatable in first and second directions relative to the housing to dispense or retract the second fish tape.

15. Regarding claim 14, the combination of Atencio and Cielker teaches the fish tape assembly of claim 13. Atencio further discloses wherein the fish tape tool 10 includes a 



provide torque to the drum 20 when the drum 20 is in the chamber of the housing 40,50, such that the drum 20 is rotatable by the motor 30 relative to the housing 40,50 to dispense or retract (figs4-5) the fish tape 24 from the housing 40 (col.3 lines18-20). Atencio as modified by Cielker teaches a use of the second drum which is used in a same way as the first drum. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would understand and configure the second drum to use a motor to be rotatable to dispense or retract the second fish tape from the housing.

16. Regarding claim 15, the combination of Atencio and Cielker teaches the fish tape assembly of claim 13. It is noted that Atencio discloses a use of a motor 30 (col.3 lines18-20) to rotate the drum 20. Cielker further teaches that the drum 2 is configured to be manually rotated (col.3 line65-col.4 line2; col.5 lines60-67) relative to the housing 1 to dispense or retract the fish tape 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use a drum that is capable of being manually rotated, as further taught by Cielker, so that a user can use the fish tape tool in case when the motor is not working.

.


ClaimS 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cielker (5,649,674) in further  view of Konen (US 2005/0062028 A1) as claims 8 and 13-17.
The modified Cielker does not discloses a non conductive material.
 Regarding claims 10-12, the modified Ciekler teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is non- conductive. 
Konen further teaches that another well-known type of fish tape includes nylon which is non-conductive (para[0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first tape tool taught by the Konen a nylon fish tape which is non-.
                                                                                                                                                                                                     
Claims 13-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atencio (US 6,722,603 B1) and Cielker (5,649,674) in view of Konen (US 2005/0062028 A1).

20. Regarding claims 13 the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that the cover is movable relative to the base between open position and a closed position. It is noted that Atencio discloses that the base 50 is attached to the cover 40 using various conventional fasteners. Konen (‘028) teaches a use of a cover 20 (para[0017], fig1) and a base 22 (para[001 7], fig1), and use of a securing member 23 (para[001 7],[0028], It is noted that as set forth above, the securing member is interpreted as a hinge or equivalent thereof. One of ordinary skill in the art would understand that both hinge and screws are conventionally used to secure two parts together.), wherein the cover 20 is moveable (para[0017],[0028]; The cover 20 and the base 22 are secured via screws 23, a securing member. One of ordinary skill in the art would understand that the screws 23 can be unscrewed so that the cover 20 and the base 22 are removed from each other.) between an open position (when the screws are unscrewed) and a closed position (when the screws are fastened) when the cover 20 is secured to the base 22 by the 

drum can be removed or inserted in the open position and the drum cannot be removable or insertable in the closed position.

21. Regarding claim 10, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is steel. Konen (‘028) teaches that it is known in the art that a fish tape to be made of tempered spring steel, stainless steel, or multi-stranded steel wire (para[0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first tape tool taught by the combination of Atencio and Cielker with a steel fish tape, as taught by Konen, as a steel type fish tape is a known type of fish tape in the art (para[0002)).

22. Regarding claim 11, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is conductive. Konen (‘028) teaches that it is known in the art 

23. Regarding claim 12, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is non- conductive. Konen further teaches that another well-known type of fish tape includes nylon which is non-conductive (para[0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first tape tool taught by the combination of Atencio and Cielker with a nylon fish tape which is non-conductive, as taught by Konen, as a nylon type fish tape is a known type of fish tape in the art (para[0002]).


24. Regarding claims 18-19, the combination of Atencio and Cielker teaches the fish tape assembly of claim 17, however, does not explicitly teach that the first clamshell is movable relative to the second clamshell between open position and a closed position via a securing member. It is noted that Atencio discloses that .




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The rechargeable battery and location, trigger being in located in the center of the handle, in combination with the other limitations (this would be an ergonomic feature which would read over US patent 8496229.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims were amended.
New 102 rejection was drawn because the claims were simplified.
New allowable subject matter.
Applicant can contact examiner so new claims with this subject matter can be review for allowance in advance to filing response if so desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 25, 2022